02/28/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0608



                                  No. DA 20-0608


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

KAYLA DAWN PENNINGTON,

             Defendant and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including April 7, 2022, within which to prepare, serve, and file its response.




BG                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                           February 28 2022